DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 02/01/2021 has been entered.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Attorney, Kyoko Makino, on 3/17/2021.

The application has been amended as follows: 
1. (Currently Amended) A curved display panel including a display surface displaying an image, the display surface being curved around at least one curving axis, the curved display panel comprising:
a first substrate;

first pixel sections included in the first substrate and arranged within a surface area of the display surface; and
second pixel sections included in the second substrate and arranged within the surface area of the display surface and overlapping the first pixel sections, respectively, in a curved state of the display surface, wherein
at least some of the second pixel sections are to be displaced with respect to the first pixel sections according to change of the display surface from a flat state to the curved state, and for the at least some of the second pixel sections that are to be displaced by curving, position relation with respect to the first pixel sections corresponding to the at least some of the second pixel sections in the flat state of the display surface is changed from that in the curved state of the display surface by correction displacement amounts based on assumed displacement amounts corresponding to positions of the first pixel sections and the at least some of the second pixel sections corresponding to each other within the surface area of the display surface,
the correction displacement amounts include a first correction displacement amount a second correction displacement amount, a third correction displacement amount, and a fourth correction displacement amount and the assumed displacement amounts include a first assumed displacement amount a second assumed displacement amount a third assumed displacement amount and a fourth assumed displacement amount,

the third correction displacement amount in a curving perpendicular direction parallel to the curing axis based on the third assumed displacement amount between third one of the first pixel sections and third one of the at least some of the second pixel sections that are corresponding to each other in a third position within the surface area of the display surface differs from the fourth correction displacement amount in the curving perpendicular direction based on the fourth assumed displacement amount between fourth one of the first pixel sections and fourth one of the at least some of the second pixel sections that are corresponding to each other in a fourth position within the surface area, and the third position and the fourth position are disposed adjacent to each other in the curving perpendicular direction 
3.    (Currently Amended) The curved display panel according to claim 2, wherein
curving perpendicular direction curving perpendicular direction 
the correction displacement amounts of the at least some of the second pixel sections that are to be displaced with respect to the first pixel sections are based on a multiplied function that is obtained by multiplying a first function related to the first approximate curve and a second function related to the second approximate curve.
5.    (Currently Amended) The curved display panel according to claim 1, further comprising a light blocking sections included in the second substrate and defining each of the second pixel sections that are adjacent to each other, wherein
for the at least the-some of the second pixel sections that are to be displaced by curving, the position relation with respect to the first pixel sections in the flat state of the display surface is changed from that in the curved state of the display surface by adjusting a-widths of the light blocking sections in the curving direction s based on the assumed displacement amounts corresponding to the positions within the surface area of the display surface.
8.   (Currently Amended) The curved display panel according to claim 1, wherein the second pixel sections include color filters that are adjacent to each other in the curving perpendicular direction perpendicular to the curving direction of the display surface exhibit different colors and color filters that are adjacent to each other in the curving direction exhibit a same color.
9.    (Currently Amended) A method of producing a curved display panel, the method comprising:
a flat display panel producing process of producing a flat display panel having a display surface that is in a flat state, the flat display panel producing process including
disposing a first substrate above a second substrate to be opposite the first substrate and have a space between the first substrate and the second substrate,
disposing first pixel sections on the first substrate to be arranged within a surface area of the display surface displaying an image,
disposing second pixel sections on the second substrate to be arranged within the surface area of the display surface; and
a flat display panel deformation process of deforming the flat display panel and curving the display surface around at least one curving axis to overlap the first pixel sections and the second pixel sections,
in the flat display panel producing process, for at least some of the second pixel sections that are to be displaced with respect to the first pixel sections corresponding to the at least some of the second pixel sections in the display is changed from position relationof the first pixel sections and the at least some of the second pixel sections corresponding to each other within the surface area of the display surface,
the correction displacement amounts include a first correction displacement amount a second correction displacement amount, a third correction displacement amount, and a fourth correction displacement amount and the assumed displacement amounts include a first assumed displacement amount a second assumed displacement amount a third assumed displacement amount and a fourth assumed displacement amount,
the first correction displacement amount in a curving direction that is perpendicular to the curving axis based on the first assumed displacement amount between first one of the first pixel sections and first one of the at least some of the second pixel sections that are corresponding to each other in a first position within the surface area of the display surface differs from the second correction displacement amount in the curving direction based on the second assumed displacement amount between second one of the first pixel sections and second one of the at least some of the second pixel sections that are corresponding to each other in a second position within the surface area, and the first position and the second position are disposed adjacent to each other in the curving direction, and
the third correction displacement amount in a curving perpendicular direction parallel to the curing axis based on the third assumed displacement amount between third one of the first pixel sections and third one of the at least some of the second pixel sections that are corresponding to each other in a third position within the surface area of the display surface differs from the fourth correction displacement amount in the curving perpendicular direction based on the fourth assumed displacement amount between fourth one of the first pixel sections and fourth one of the at least some of the second pixel sections that are corresponding to each other in a fourth position within the surface area, and the third position and the fourth position are disposed adjacent to each other in the curving perpendicular direction.
10.   (Currently Amended) The method according to claim 9, wherein:
in the flat display panel producing process, the correction displacement amounts by which the at least some of the second pixel sections to be displaced by curving with respect to the first pixel sections are determined based on a first approximate curve that is obtained by plotting the assumed displacement amounts in a middle section of the display surface with respect to the curving perpendicular direction  curving perpendicular direction 
in the flat display panel producing process, the correction displacement amounts of the at least some of the second pixel sections that are to be displaced with respect to the first pixel sections is based on a multiplied function that is obtained by multiplying a 
11. (Currently Amended) The curved display panel according to claim 1, wherein the first substrate is an array substrate and the second substrate is a CF substrate and the array substrate and the CF substrate are curved such that a surface of the CF substrate facing away from the space protrudes.
12.  (Currently Amended) The curved display panel according to claim 11, wherein in the flat state, the at least some of the second pixel sections are disposed farther away from a center of the display surface with respect to the curving direction than the first pixel sections are.


Reasons for allowance
Claims 1-12 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art of record, taken along or in combination, fails to disclose or suggest, in light of the specification, the newly amended claim limitations of claim 1. In addition, Kamoshida US 2008/0137013, Chung US 2015/0055042, Chong US 2017/0227805 (at least figs.1, 2, 7 and 12) and Chu US 2017/0108743 (at least figs.1-10) taken along or in combination, at least fails to disclose or suggest the claim limitations of “the third correction displacement amount in a curving perpendicular direction parallel to the curing axis based on the third assumed displacement amount 2-8 are depended on claim 1 so they are allowable for the same reason.
Regarding claim 9, the prior art of record, taken along or in combination, fails to disclose or suggest, in light of the specification, the newly amended claim limitations of claim 9. In addition, Kamoshida US 2008/0137013, Chung US 2015/0055042, Chong US 2017/0227805 (at least figs.1, 2, 7 and 12) and Chu US 2017/0108743 (at least figs.1-10) taken along or in combination, at least fails to disclose or suggest the claim limitations of “the third correction displacement amount in a curving perpendicular direction parallel to the curing axis based on the third assumed displacement amount between third one of the first pixel sections and third one of the at least some of the second pixel sections that are corresponding to each other in a third position within the surface area of the display surface differs from the fourth correction displacement amount in the curving perpendicular direction based on the fourth assumed displacement amount between fourth one of the first pixel sections and fourth one of the at least some of the second pixel sections that are corresponding to each other in a 10-12 are depended on claim 9 so they are allowable for the same reason.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIA X PAN whose telephone number is (571)270-7574.  The examiner can normally be reached on M-F: 10:00AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Caley can be reached on (571)272-2286.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/JIA X PAN/Primary Examiner, Art Unit 2871